Citation Nr: 1230161	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-32 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, type II (diabetes).


REPRESENTATION

Appellant represented by:	John March


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to November 1969, and also had active service from November 1969 to June 1972 which was under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran requested to testify at a hearing before the Board in his September 2009 substantive appeal (VA Form 9).  He was scheduled for a hearing in June 2012 and was notified of the date, time, and location in a May 2012 letter which was sent to his current mailing address.  The Veteran did not appear for this hearing or give a reason for his failure to appear, and has not requested that the hearing be rescheduled.  Accordingly, the Board may proceed with appellate review. In See 38 C.F.R. § 20.704(d) (2011) (failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

The claims file reflects pending claims of entitlement to service connection for a heart condition, bilateral blindness, and posttraumatic stress disorder (PTSD), as well as pending increased rating claims for diabetes mellitus, type II, diabetic retinopathy, peripheral neuropathy of the bilateral lower extremities, and the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The competent evidence of record does not show that the Veteran's hypertension was caused or aggravated by service-connected diabetes or is otherwise related to service.


CONCLUSION OF LAW

Hypertension was not caused or aggravated by service-connected diabetes, was not incurred in or aggravated by active military service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, a November 2007 letter informed the Veteran of the elements of service connection on a direct and secondary basis, including the degree of disability and the effective date, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records, service personnel records, and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  Therefore, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, appropriate VA examinations addressing diabetes and hypertension were performed in February 2008, February 2012, and March 2012.  The Board finds that the VA examination reports are adequate for the purpose of making a decision on this claim, as the examiner (the same physician conducted all three examinations) reviewed the claims file and relevant medical history, examined the Veteran, to include obtaining laboratory test results, recorded the pertinent clinical findings, and provided a complete rationale for the opinion stated which is grounded in the Veteran's medical history and the clinical findings made on examination, clearly articulates the medical principle on which it is based, and is otherwise consistent with the evidence of record.  Thus, the examination reports provide enough information for the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran claims entitlement to service connection for hypertension, which he argues was caused or aggravated by service-connected diabetes.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

For claims submitted on or after October 10, 2006, as is the case here, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

Service connection for diabetes was established in a September 2006 rating decision.  A February 2005 VA treatment record reflects that the Veteran's diabetes was diagnosed twenty-two years earlier or around 1983, and hypertension was diagnosed in 1999.  

In July 2006 a VA hypertension examination was performed in connection with an earlier claim for high blood pressure which was never adjudicated.  At the examination, the Veteran reported that his hypertension had its onset in 1995 and had become progressively worse since that time.  After reviewing the Veteran's VA treatment records and examining him, the VA examiner concluded that the Veteran's hypertension was not a complication of diabetes as there was no evidence of renal disease. 

In the February 2008 VA examination report, the examiner again found after reviewing the claims file and examining the Veteran that the Veteran's hypertension was not aggravated by diabetes as there was no evidence of renal dysfunction which would contribute to or aggravate hypertension.  She noted that previous evidence of renal dysfunction was limited to the period from June 2007 to September 2007 with a return to baseline normal levels in the past few months. 

An undated VA treatment record includes a diagnosis of chronic kidney disease, unspecified, among a list of diagnoses.  However, this appears to be the only diagnosis of kidney disease as such a diagnosis is not otherwise reflected in the VA treatment records.  Moreover, the VA treatment records do not show the clinical basis for this diagnosis and, as will be shown below, subsequent examinations of the Veteran were negative for kidney problems. 

An April 2010 VA diabetes examination reflects a diagnosis of chronic renal insufficiency, which was likely due to hypertensive disease.  Again, the basis for this diagnosis is unclear and subsequent examinations and laboratory testing did not yield a diagnosis of kidney disease, as will be shown below.

The February 2012 VA examination report reflects that the examiner found that the Veteran did not have hypertension as a complication of diabetes, including in the presence of diabetic renal disease.  The examiner found that the Veteran did not have renal dysfunction, which would be evidenced by such signs as persistent proteinuria, hematuria, or glomerular filtration rate (GFR) less than 60 cc/min/1.73m2.  Laboratory tests conducted as part of this examination did not produce any significant findings or results.  Although the examiner checked the "yes" box next to diabetic nephropathy or renal dysfunction earlier in the examination report, this was clearly an error on the examiner's part as the examiner later stated in the same report that the Veteran did not have any kidney problems.  Moreover, in the subsequent March 2012 examination discussed below, the same examiner reviewed the previous findings and confirmed that the Veteran did not have any renal dysfunction or kidney disease. 

In the March 2012 VA examination report, the examiner noted that she reviewed the claims file and VA medical records, and set forth in her report the results of laboratory tests reflected in the VA records from July 2006, January 2008, January 2009, and February 2012.  The examiner found that abnormal microalbumin levels in 2008 and 2012 did not lead to a finding of renal disease.  She noted that as stated in the February 2012 VA examination report, the Veteran did not have persistent proteinuria, hematuria, or GFR less than 60 cc/min/1.73m2 which would be indicative of renal disease.  She further noted that microalbuminaria is found in hypertension as well as congestive heart failure, and thus is not solely associated with diabetic renal disease.  Thus, as the Veteran did not have true renal dysfunction or diabetic nephropathy, it was less likely as not that the Veteran's hypertension was related to or aggravated beyond its normal progression by service-connected diabetes.  The examiner also observed that microalbuminaria was not known to cause or worsen hypertension in the setting of an unchanged renal condition, and that there was no concomitant increase in blood pressure readings associated with the abnormal laboratory test results.  

In support of his claim, the Veteran submitted private treatment records showing the placement of a pacemaker in August 2007 with subsequent adjustments.  He argued that these records showed a worsening of hypertension associated with diabetes.  The Board finds that whether or not these records show a worsening of hypertension, they do not indicate that the worsening was related to the Veteran's diabetes.  

The Board acknowledges the Veteran's opinion that his service-connected diabetes caused or aggravated his hypertension.  In this regard, the Veteran is competent to testify as to matters within his experience and personal knowledge, such as his symptoms and medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  However, as a lay person, he does not have the medical training or expertise necessary to render a competent opinion as to whether there is a relationship between his diabetes and hypertension, as this is a determination that is too medically complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's opinion is not considered competent evidence, and is outweighed by the findings to the contrary by the VA examiner, who is a licensed medical doctor with appropriate medical expertise.  See id.  She has considered the Veteran's statements and the pertinent evidence of record and did not find such a relationship.  See id.  

Based on the VA examination reports and opinions discussed above, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran's diabetes caused or aggravated his hypertension.  The VA examiner's opinion is highly probative as it was based on examination of the Veteran, a review of the claims file and the pertinent clinical findings reflected in the VA and private treatment records, including several laboratory tests, and was confirmed over the course of several examinations.  There is no other competent evidence of record indicating that the Veteran's diabetes has caused or aggravated his hypertension.  

Accordingly, the Board finds that service connection for hypertension is not warranted on a secondary basis.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448. 

The Board has also considered whether service connection for hypertension can be established on a direct basis.  In order to establish direct service connection, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Here, the Veteran served honorably from January 1968 to November 1969, and also had active service from November 1969 to June 1972 under other than honorable conditions.  The RO found in a September 2006 administrative decision that the character of the Veteran's service between November 1969 and June 1972 was dishonorable for VA benefits purposes.  Therefore, this period of the Veteran's service will not be considered in the Board's decision, as the character of the Veteran's discharge for this period is a bar to benefits.  See 38 U.S.C.A. § 5303 (West 2002) 38 C.F.R. § 3.12 (2011); Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  

The Board notes that the medical community has defined hypertension as high arterial blood pressure with a minimum threshold of 140 mm for systolic blood pressure and 90 mm for diastolic blood pressure.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 801 (28th ed. 1994).  For evaluation purposes, VA has defined hypertension to mean that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).  Because the threshold for hypertension defined by the medical community is lower than that defined by VA for evaluation purposes, the Board will apply the former to the present claim as it is more favorable to the Veteran.  

The service treatment records for the period of time from January 1968 to November 1969 do not show high blood pressure readings or diagnoses of hypertension.  Moreover, the Veteran does not argue that hypertension manifested in service or is directly related to service.  The VA treatment records and examination reports reflect that his hypertension first manifested in the mid to late 1990's.  Thus, a period of over twenty years elapsed between the Veteran's period of honorable service and the onset of hypertension.  This long period of time between the Veteran's service and the onset of hypertension weighs against a direct relationship.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  

Accordingly, the Board finds that service connection is not warranted on a direct basis.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for cardiovascular-renal disease, including hypertension, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

As discussed above, the evidence does not show that the Veteran's hypertension manifested to a compensable degree within one year of service separation.  Rather, it did not manifest for over two decades after service.  As such, service connection is also not warranted on a presumptive basis.  See id.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hypertension must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes, is denied. 


REMAND

While the Board regrets the delay, the Veteran's service connection claim for peripheral neuropathy of the upper extremities must be remanded for further development.

The Board finds that a new VA examination and opinion is warranted.  In this regard, the VA treatment records and examination reports generally reflect findings that the Veteran has carpal tunnel syndrome of the upper extremities rather than peripheral neuropathy associated with diabetes.  However, VA medical opinions obtained in connection with this claim did not address or account for a July 2005 VA EMG test of the upper extremities showing borderline prolongation of both radial distal sensory nerves which the interpreter found may be related to the Veteran's diabetes.  The Board also notes that although the examiner stated in the March 2012 VA examination report that an EMG was not required to determine whether peripheral neuropathy was present, such a test was requested by the VA physician who examined the Veteran in September 2008.  The EMG testing was performed in April 2009, but only of the lower extremities.  Indeed, a diagnosis of peripheral neuropathy of the lower extremities was confirmed in part based on the April 2009 EMG test, as shown in the addendum to the March 2009 VA examination report.  Thus, further consideration should be given as to whether EMG testing of the upper extremities is warranted in light of the July 2005 and April 2009 EMG tests. 

Thus, because there is competent evidence suggesting that the Veteran may have peripheral neuropathy of the upper extremities, as indicated by the July 2005 EMG study, the Board finds that a new VA examination and opinion is warranted which considers and accounts for this study.  

The Board also notes that a copy of the April 2009 VA EMG testing is not of record.  On remand, the AOJ should take this opportunity to obtain a copy of the April 2009 VA EMG and associate it with the file. 

Accordingly, the case is REMANDED for the following actions:

1. A copy of the April 2009 VA EMG test (referred to in the addendum to the March 2009 VA examination report) should be associated with the file. 

2. The Veteran should be scheduled for a VA examination to assess the nature and likely etiology of his upper extremity symptoms.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.  In this regard, further consideration should be given as to whether EMG testing of the upper extremities is warranted in light of the July 2005 and April 2009 EMG tests. 

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's symptoms of the upper extremities are at least as likely as not (i.e., to at least a 50:50 degree of probability) a manifestation of peripheral neuropathy which was caused or aggravated by diabetes, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

Although the Veteran's upper extremity symptoms have generally been diagnosed as carpal tunnel syndrome, the examiner must also address and reconcile a July 2005 VA treatment record reflecting an EMG study showing borderline prolongation of both radial distal sensory nerves which the interpreter found may be related to the Veteran's diabetes.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


